Judgment reversed upon the law and a new trial granted, costs to abide the event. It was error to refuse to grant the defendants’ request to submit the questions of fact to the jury. Defendants’ motion for the direction *856of a verdict did not bar their receding from that motion and requesting a submission of the question of fact to the jury. (O’Connor v. Webber, 239 N. Y. 191, 198; Pneumatic Signal Co. v. Texas & Pacific R. Co., 200 id. 125, 129; Kinner v. Whipple, 198 id. 585; Scott v. Empire State Degree of Honor, 204 App. Div. 530, 532; Happel v. Lehigh Valley Railroad Co., 210 id. 461, 463; Washington Finance Corporation v. Samuels, 224 id. 672.) Lazansky, P. J., Rich, Young, Scudder and Tompkins, JJ., concur.